Case 1:21-cv-00143-DKW-WRP Document 1-1 Filed 03/17/21 Pagelof6 PagelD# 4

MICHAEL P. HEALY, #4777-0
1188 Bishop Street, Suite 3304

pee es sea Electronically Filed
Telephone: - 4 Fl UIT
Facsimile: (808) 376-8695 Necy 2a enat64
E-mail: honolulula tlook. ate

i honolululawyer@outlook.com 44-SEP-2020
CHARLES H. BROWER, #1980-0 11:53 AM

900 Fort Street, Suite 1210
Honolulu, HI 96813

Telephone: (808) 526-2688
Facsimile: (808) 526-0307
E-mail: honolululaw808@gmail.com

Attorneys for Plaintiff
Selina F. Abilla

IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

STATE OF HAWAII

CIVIL NO. XX-XXXXXXX
(Other Civil Action)

SELINA F. ABILLA,

Plaintiff,
COMPLAINT; SUMMONS
vs.

)
)
)
)
}
)
REGIS CORPORATION, JOHN DOES _ )
1-5, JANE DOES 1-5, DOE )
CORPORATIONS 1-5, DOE LLCS )
1-5, DOE PARTNERSHIPS 1-5, )
NON-PROFIT ORGANIZATIONS 1-5, )
and DOE GOVERNMENTAL AGENCIES )
1-5, )

)

)

)

Defendants.

 

COMPLAINT
COMES NOW, Plaintiff SELINA F. ABILLA, by and through her
attorneys Charles H. Brower and Michael P. Healy, and for a cause

of action against Defendant, alleges and avers as follows:

ido hereby certify that the foregoing is a full, true and correct copy of the official court record of the Courts of the State of Hawai'i.
Dated at: Honolulu, Hawaii 11-SEP-2020, /s/ Lori Ann Okita, Clerk of the First Judicial Circuit, State of Hawai'i

 
Case 1:21-cv-00143-DKW-WRP Document 1-1 Filed 03/17/21 Page2of6 PagelID#5

FACTS
1. Plaintiff SELINA F. ABILLA (hereinafter “ABILLA”) is and
was at all times mentioned herein a resident of the State of
Hawaii.

Ze Defendant REGIS CORPORATION (hereinafter “REGIS”) does
business in Hawaii as Supercuts, is a foreign profit corporation
incorporated in the State of Minnesota, has a principal place of
business in Honolulu, Hawaii with a registered agent in Honolulu,
Hawaii.

3. The Defendants named in this Complaint under the names of
JOHN DOES 1-5, JANE DOES 1-5, DOE CORPORATIONS 1-5, LLCS 1-5, DOE
PARTNERSHIPS 1-5, DOE NON-PROFIT ORGANIZATIONS 1-5 and DOE
GOVERNMENTAL AGENCIES 1-5 (hereinafter "DOE DEFENDANTS") are
persons, organizations or entities whose identities at the present
time are unknown to Plaintiff despite the exercise of due
diligence. They are sued in this Complaint under fictitious names.
Investigation as to the true identities was conducted by Plaintiff.
Investigation as to the identity of DOE DEFENDANTS continues and
Plaintiff is informed and believes and thereupon alleges that
direct or indirect conduct of these other Defendants, presently
unknown to Plaintiff, was or may have been a proximate cause of the
incident complained of and/or the damage or loss thereby sustained
by Plaintiff as a result of which all Defendants, unidentified and

identified, may be legally, jointly, and severally liable to
Case 1:21-cv-00143-DKW-WRP Document 1-1 Filed 03/17/21 Page 3o0f6 PagelID# 6

Plaintiff for the said losses sustained, inasmuch as the conduct of
each Defendant may have coineided and/or concurred with that of
each and every other Defendant, named or unnamed.

4. Plaintiff was hired by Defendant REGIS on October 16,
1997. Plaintiff was hired as the District Leader for Supercuts
stores in the State of Hawaii. |

5. Plaintiff was terminated from employment with Defendant
REGIS on September 11, 2018.

6. Plaintiff while employed reported violations of rules and
laws. Plaintiff reported to REGIS management that the company was
not complying with Hawaii laws and rules regarding hairstylists
having updated licenses and posting of licenses. On September 4,
2018, Plaintiff reported the discrepancies she had been reporting
to the Hawaii Department of Consumer Affairs and Hawaii Regulated
Industries Office. On September 4, 2018, Plaintiff reported
harassment by a supervisor to REGIS management.

7. Plaintiff was terminated from employment with Defendant
REGIS on September 11, 2018, for making reports of violations of
the law.

8. In retaliation for Plaintiff's continued reporting of
violations of law, Plaintiff was terminated from employment with

Defendant REGIS on September 11, 2018.
Case 1:21-cv-00143-DKW-WRP Document 1-1 Filed 03/17/21 Page4of6 PagelID# 7

COUNT I
WH EBLOWER’ PR TION ACT

9, Plaintiff repeats and realleges all prior allegations as if
fully set forth herein.

10. The termination of Plaintiff was in violation of H.R.S. §
378-62 due to Plaintiff's reports of violations of rules and law
for which Plaintiff is entitled to an award of damages to be proven
at trial.

COUNT II
RETALIATION

11. Plaintiff repeats and re-alleges all prior allegations as
if fully set forth herein.

12. The actions of Defendant's agents and employees in
terminating Plaintiff was in retaliation because she reported
violations of rules and laws.

13. Plaintiff alleges the actions of Defendants were
malicious and intentional discrimination for which an award of
punitive damages is appropriate.

"WHEREFORE, upon a hearing hereof, Plaintiff prays that
judgment be entered on all Counts:

a. For reinstatement to her position with Defendant REGIS

with full benefits;
Case 1:21-cv-00143-DKW-WRP Document 1-1 Filed 03/17/21 Page5of6 PagelID# 8

*

b. For all damages to which Plaintiff is entitled, including
general damages for discrimination, wrongful termination,
and other damages to be proven at trial;

c. For special damages, including back pay, front pay and
other expenses;

d. For punitive damages;

e. For costs of: litigation, reasonable attorney’s fees,
other costs and interest, including prejudgment interest;
and

£. For such other and further relief as is appropriate and
to which Plaintiff is entitled by law.

The total amount of damages prayed for exceeds the minimum

jurisdictional limits of this Court.

DATED: Honolulu, Hawaii, September 11, 2020.

/s/ Charles H. Brower
CHARLES H. BROWER
MICHAEL P. HEALY
Attorneys for Plaintiff
Selina F. Abilla
Case 1:21-cv-00143-DKW-WRP Document 1-1 Filed 03/17/21 Page6of6 PagelID# 9

IN THE CIRCUIT COURT OF THE FIRST CIRCUIT
STATE OF HAWAII

CIVIL NO. XX-XXXXXXX
(Other Civil Action)

SELINA F. ABILLA,

Plaintiff,

SUMMONS
vs.

)
)
)
)
)
)
REGIS CORPORATION, JOHN DOES  )
1-5, JANE DOES 1-5, DOE )
CORPORATIONS 1-5, DOE LLCS )
1-5, DOE PARTNERSHIPS 1-5, )
NON-PROFIT ORGANIZATIONS 1-5, )
and DOE GOVERNMENTAL AGENCIES )
17 oe )

)

)

)

Defendants.

 

SUMMONS
TO THE DEFENDANTS:

You are hereby summoned and required to file with the court
and serve upon Plaintiff’s attorneys, whose addresses are stated
above, an answer to the complaint which is attached. This action
must be taken within twenty (20) days after service of this summons
upon you, exclusive of the day of service.

If you fail to make your answer within the twenty (20) day
time limit, judgment by default will be taken against you for the
relief demanded in the complaint.

THIS SUMMONS SHALL NOT BE PERSONALLY DELIVERED BETWEEN 10:00 P.M.
AND 6:00 A.M..ON PREMISES NOT OPEN TO THE PUBLIC, UNLESS A JUDGE OF
THE DISTRICT OR CIRCUIT COURTS PERMITS, IN WRITING ON THE SUMMONS,
PERSONAL DELIVERY DURING THOSE HOURS.

FAILURE TO OBEY THE SUMMONS MAY RESULT IN AN ENTRY OF A DEFAULT AND
DEFAULT JUDGMENT AGAINST THE PERSON SUMMONED.

DATED: Honolulu, Hawaii, 9/14/2020

 

/S/ P. NAKAMOTO
CLERK OF THE COURT

 
